FOR PUBLICATION

 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT


THE BOARD OF TRUSTEES OF THE      No. 16-15588
GLAZING HEALTH AND WELFARE
TRUST; BOARD OF TRUSTEES OF THE      D.C. No.
SOUTHERN NEVADA GLAZIERS AND      2:15-cv-01754-
FABRICATORS PENSION TRUST FUND;      KJD-VCF
BOARD OF TRUSTEES OF THE
PLUMBERS AND PIPEFITTERS UNION
LOCAL 525 PENSION PLAN; THE          ORDER
BOARD OF TRUSTEES OF THE
PAINTERS, GLAZIERS AND
FLOORCOVERERS JOINT
APPRENTICESHIP AND JOURNEYMAN
TRAINING TRUST; THE BOARD OF
TRUSTEES OF THE PAINTERS,
GLAZIERS AND FLOORCOVERERS
SAFETY TRAINING TRUST FUND; THE
BOARD OF TRUSTEES OF THE
PAINTERS AND FLOORCOVERERS
JOINT COMMITTEE; THE BOARD OF
TRUSTEES OF THE SOUTHERN
NEVADA PAINTERS AND
DECORATORS AND GLAZIERS LABOR-
MANAGEMENT COOPERATION
COMMITTEE TRUST; THE BOARD OF
TRUSTEES OF THE INTERNATIONAL
UNION OF PAINTERS AND ALLIED
TRADES INDUSTRY PENSION FUND;
THE BOARD OF TRUSTEES OF THE
EMPLOYEE PAINTERS’ TRUST; THE
2           BD. OF TRUSTEES V. CHAMBERS


BOARD OF TRUSTEES OF THE
CONSTRUCTION INDUSTRY AND
LABORERS HEALTH AND WELFARE
TRUST; THE BOARD OF TRUSTEES OF
THE CONSTRUCTION INDUSTRY AND
LABORERS JOINT PENSION TRUST;
THE BOARD OF TRUSTEES OF THE
CONSTRUCTION INDUSTRY AND
LABORERS VACATION TRUST; THE
BOARD OF TRUSTEES OF SOUTHERN
NEVADA LABORERS LOCAL 872
TRAINING TRUST; BOARD OF
TRUSTEES OF THE PLUMBERS AND
PIPEFITTERS LOCAL 525 HEALTH AND
WELFARE TRUST AND PLAN; BOARD
OF TRUSTEES OF THE PLUMBERS AND
PIPEFITTERS UNION LOCAL 525
PENSION PLAN; BOARD OF TRUSTEES
OF PLUMBERS AND PIPEFITTERS
LOCAL UNION 525 APPRENTICE AND
JOURNEYMAN TRAINING TRUST FOR
SOUTHERN NEVADA,
               Plaintiffs-Appellees,

                 v.

SHANNON CHAMBERS, Nevada Labor
Commissioner, in her official
capacity,
              Defendant-Appellant.



                  Filed May 22, 2019
              BD. OF TRUSTEES V. CHAMBERS                    3

                          ORDER

THOMAS, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit
Rule 35-3. The three-judge panel disposition in this case
shall not be cited as precedent by or to any court of the Ninth
Circuit.